UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-1101



In Re: JOHN WESLEY WINTERS, JR.,

                                                            Debtor.
_________________________


JOHN WESLEY WINTERS, JR.,

                                               Debtor - Appellant.




                             No. 99-1103



In Re: JOHN WESLEY WINTERS, JR.,

                                                            Debtor.
_________________________


JOHN WESLEY WINTERS, JR.,

                                               Debtor - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     Terrence W. Boyle, Chief
District Judge. (CA-98-609-5-BO, BK-97-1616-5-ATS, CA-98-24-5-BO)


Submitted:   June 22, 1999                 Decided:   July 19, 1999
Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Winters, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     John Wesley Winters, Jr., appeals the district court’s orders

affirming the bankruptcy court’s determination that Winters must

pay the filing fees and denying his motion for stay pending appeal

(No. 99-1101), and denying as moot Winters’ motions for stay of

foreclosure pending appeal (No. 99-1103).      We have reviewed the

records on appeal and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See In re: Winters, No. CA-98-609-5-BO (E.D.N.C.

Dec. 22, 1998); In re: Winters, No. CA-98-24-5-BO (E.D.N.C. Jan.

12, 1999*).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 11, 1999, the district court’s records show that it was
entered on the docket sheet on January 12, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                   3